Case 1:20-cv-01410-UNA Document 2 Filed 05/26/20 Page 1 of 2

TW THE United STATES DisTRICT CouRrT
RoR THE DI KTRICT oF CoLuMmBis

|

Paul {\ ANS Wore cj
Case: 1:20-cv-01410

Plavatifé, Assigned To : Unassigned
Assign. Date : 5/26/2020
Description: PRO SE GEN CIV (F-DECK)

(Nha p Barr /
Defendant,

 

APPLICATION To PROCEED I DISTRICT Comer luTHouT PREPAYVG
FEES GR COSTS

T ama plaintFt or petuhoner in this case and declare thet Tam tneble
to pay ‘the costs oF Hese procezdings and thet TL oan enhtled to the relief
requested, Ty am 4 prisoner at Sandstone EC! and we have Deen oa
Cove 14 lockdown Site Anal |, 2020, T have been Subject to an egpeonnctely
U.S. sion pesttchon pdanent since Self 3 - reporting te Seadstone and an cblnetec) te

turn iy ea ouvev @ py that jad quent Ty dofe T breve ped 75, cee towards Ke

pogrest. My ree ust bcocount helance is {lis and Not being, replenished
Case 1:20-cv-01410-UNA Document 2 Filed 05/26/20 Page 2 of 2

by the 150 fivewth LD would ordinarily recewwe as @ GED tuber, My proecten
felease date 15 apprxinately 2.030, For tese reaseny, Lam unable fo pay fe
Costs of this preceeding

Respectfully, Submittes)

/\q]22 (NX

PA L| ORT 817

 
